Affirmed and Memorandum Opinion filed February 15, 2005








Affirmed and Memorandum Opinion
filed February 15, 2005.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00526-CV
____________
 
RAYMOND CHIZER, Appellant
 
V.
 
TOMMY BRADSHAW, Appellee
 
_____________________________________________________
 
On Appeal from the 239th District Court
Brazoria County, Texas
Trial Court Cause No. 18000*JG01
_____________________________________________________
 
M E M O R A N D U M   O P I N I O N
Appellant Raymond Chizer appeals
the trial court=s
judgment, asserting that the trial court erred in denying Chizer=s motion
for summary judgment.  However, in its
judgment, the trial court only granted the motion for summary judgment filed by
appellee Tommy Bradshaw.  Our record
contains no order of the trial court denying Chizer=s motion;
therefore, Chizer has not preserved error as to the issue he asserts on
appeal.  




Even if the trial court had
denied Chizer=s motion, that would not alter
this court=s disposition.  Chizer=s motion
sought only a partial summary judgment. 
Therefore, even if, contrary to the record before us, the trial court
had denied Chizer=s motion
and granted Bradshaw=s motion,
the trial court=s denial
of Chizer=s motion for partial summary
judgment still would not be before this court. 
See CU Lloyd=s of
Texas v. Feldman, 977 S.W.2d 568, 569 (Tex. 1998) (stating that,
before a court of appeals may review an order denying a cross-motion for
summary judgment not covered by an interlocutory appeal statute, both parties
must have sought final judgment in their cross-motions for summary judgment,
unless an exception applies that is not applicable to the instant case).  The issues raised by Chizer=s motion
and Bradshaw=s motion were different, and, on
appeal, Chizer has not asserted that the trial court erred in granting Bradshaw=s
motion.  Chizer has not asserted any
legal argument regarding the merits of Bradshaw=s motion,
which was based largely on deemed admissions. 
Accordingly, we overrule Chizer=s issue
on appeal and affirm the trial court=s
judgment.
 
/s/        Kem Thompson Frost
Justice
 
Judgment rendered and Memorandum Opinion filed February 15, 2005.
Panel consists of Chief Justice Hedges and Justices Fowler and Frost.